 Case 18-31754-5-mcr            Doc 259 Filed 03/07/19 Entered 03/07/19 16:29:35                           Desc
                                  Main Document     Page 1 of 5



                                                                       Hearing Date: March 21, 2019
                                                                       Time: 11:30 a.m.
                                                                       Hearing Location: Syracuse, New York

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

In re:
                                                                                Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                                18-31754(main case)
Atlas Health Care Linen Services Co., LLC,                                      18-31753
Alliance Laundry &Textile Service, LLC,                                         18-31755
Alliance Laundry and Textile Service of Atlanta, LLC,and                        18-31756
Alliance LTS Winchester, LLC
d/b/a Clarus Linen Systemsl,                                                    18-31757

                                                Debtors.                        Chapter 11 Cases
                                                                                Jointly Administered



                 MOTION FOR ORDER PURSUANT TO 11 U.S.C. § 365(a)
               AUTHORIZING DEBTOR ALLIANCE LAUNDRY &TEXTILE
               SERVICE,LLC d/b/a CLARUS LINEN SYSTEMS TO REJECT
               EXECUTORY NATURAL GAS SUPPLY AGREEMENT WITH
                 CONSTELLATION NEW ENERGY-GAS DIVISION,LLC

         Debtor Alliance Laundry &Textile Service, LLC d/b/a Clarus Linen Systems (the

"Alliance"), by and through its undersigned counsel, respectfully submits this motion (the

"Motion") to the Court seeking entry of an order, pursuant to 11 U.S.C. § 365(a), authorizing

Alliance to reject an executory Natural Gas Supply Agreement with Constellation New Energy-

Gas Division, LLC ("Constellation"). In further support of the Motion, Alliance respectfully

represents as follows:




~ The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems(5594)("Centerstone); Atlas Health Care
Linen Services Co., LLC d/b/a Clarus Linen Systems(2681)("Atlas"); Alliance Laundry &Textile Service, LLC
d/b/a Clarus Linen Systems(8284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a Clarus
Linen Systems(4065)("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems(0892)
("Winchester").
                                                         1                                                  3303512.2
 Case 18-31754-5-mcr         Doc 259 Filed 03/07/19 Entered 03/07/19 16:29:35                 Desc
                               Main Document     Page 2 of 5



                                         JURISDICTION

          1.    The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

 This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

          2.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.    The statutory predicate for the relief requested herein is section 365(a) of title 11

 of the United States Code, 11 U.S.C. §§ 101, et seq., as amended (the "Bankruptcy Code")

                                             BACKGROUND

          4.    On December 19, 2018 (the "Petition Date"), Alliance and its four affiliates

(collectively, the "Debtors") filed separate, voluntary petitions for relief under chapter 11 of the

 Bankruptcy Code with the United States Bankruptcy Court for the Northern District of New

 York (the "Court"), commencing the Debtors' chapter 11 cases (the "Chapter 11 Cases"). The

 Debtors continue to operate their businesses and manage their assets as debtors in possession

 pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Chapter 11 Cases are being

 administered jointly pursuant to an Orders entered by this Court on December 20, 2018.

          5.    On January 10, 2019, the Office of the United States Trustee appointed an

 Official Committee of Unsecured Creditors (the "Committee") in the Chapter 11 Cases pursuant

 to section 1102(a) of the Bankruptcy Code. No trustee or examiner has been appointed, and

 neither has a request for the appointment of a trustee or examiner been made in these Chapter 11

 Cases.

          6.    The Debtors are leading providers of high-quality linen rental and commercial

 laundry services to the healthcare industry, primarily supplying scrubs, sheets, towels, blankets,

 patient apparel and other linen products to hospitals and healthcare clinics via long-term
                                                                                           for
 contacts. The companies employ strict quality assurance measures and have been recognized




                                                   2
 Case 18-31754-5-mcr       Doc 259 Filed 03/07/19 Entered 03/07/19 16:29:35              Desc
                             Main Document     Page 3 of 5



outstanding performance in the areas of infection control, hygienically clean linens and

employee safety. Centerstone is the corporate parent of four subsidiary corporations (debtors

Atlas, Alliance, Atlanta and Winchester) and provides back-office and administrative support to

them. Atlas currently operates two production facilities in New York. Until 11:59 p.m. on

February 21, 2019, Alliance operated two facilities in Georgia and one in South Carolina.

Atlanta and Winchester are not currently operating production facilities.

       7.      Amore detailed factual background relating to the commencement of the Chapter

1 1 Cases is set forth in the Affzdavit ofJohn J. Giardino in Support of Chapter 11 Petitions and

FiNst Day Applications sworn to on the 19th day of December, 2018 [Dkt. No. 12].


                                         DISCUSSION

       8.      Section 365(a) of the Bankruptcy Code provides that a debtor in possession,

"subject to the court's approval, may ...reject any executory contract or unexpired lease of the

debtor." 11 U.S.C. § 365(a). The decision to assume or reject an unexpired lease or executory

contract is a matter within the "business judgment" of the debtor. See In Ne Klein Sleep

Products, Inc., 78 F.3d 18 (2d Cir. 1996); Orion Pictures Copp. v. Showtime Networks, Inc. (In

~e Orion Pictures Corp.), 4 F.3d 1095, 1098 (2d Cir. 1993)(the focus is on the best "business

judgment" of the debtor and its determination of whether the lease or executory contract would

be beneficial or burdensome to the estate). The business judgment standard mandates that a

court approve a debtor's business decision unless the decision is the product of bad faith, whim

or caprice. See Lubrizol Enters. V. Richrrcond Metal Finishes, 756 F.2d 1043, 1047 (4t" Cir.

1980), cent. denied, 475 U.S. 1057(1986).

       9.      On March 23, 2015, Alliance entered into a Master Retail Natural Gas Supply

Agreement (the "Su~pl~~reement") with Constellation to purchase natural gas and related
 Case 18-31754-5-mcr       Doc 259 Filed 03/07/19 Entered 03/07/19 16:29:35               Desc
                             Main Document     Page 4 of 5



products for its Spartanburg, South Carolina facility (the "Spartanbur Facility"). A copy of the

Supply Agreement is attached hereto as Exhibit A. The Supply Agreement sets forth the general

terms and conditions for the purchase and sale of natural gas and related products, including that

Constellation shall sell and supply the quantity of gas specified in a separate document titled

"Transaction Confirmation". The Transaction Confirmation provides for an effective period of

twelve months, beginning January 1, 2019, and ending December 31, 2019.

       10.     On February 19, 2019, the Court entered an ONder Pursuant to Sections 105, 363

and 365 of the Bank~^uptcy Code (A) Approving Sale of Substantially All of Debtor Alliance

Laundry& Textile Sef~vice, LLC d/b/a Clarus Linen System 's Assets to Crown Health Care

Laundry Se~~vice, LLC Free and Clear of Liens, Claims, Obligations, Interests and

Encumbrances; (B) Approving Assumption and Assignment of Executory Contacts; (C)

Authorizing Debtor to Consummate Transactions Related Thereto; and (D) Granting Related

Relief[Dkt. No. 241] which approved the sale of certain of Alliance's assets to Crown Health

Care Laundry Service, LLC ("Crown")

       1 1.    Crown purchased substantially all of Alliance's assets located at the Spartanburg

facility; however, it did not elect to take an assignment of the Supply Agreement. The Crown

asset sale closed on February 22, 2019 and Alliance ceased operating as of that date.

       12.     The Supply Agreement only has value to Alliance's estate to the extent that

Alliance requires natural gas to operate the Spartanburg facility. After the closing of the Crown

sale, Alliance no longer operates the Spartanburg facility or requires natural gas. Alliance has

evaluated the Supply Agreement in the context of the Bankruptcy Code and has determined that

the Agreement is burdensome to its estate and it is in the best interest of Alliance's estate to

reject the Supply Agreement.




                                                ~!
  Case 18-31754-5-mcr        Doc 259 Filed 03/07/19 Entered 03/07/19 16:29:35                Desc
                               Main Document     Page 5 of 5



           13.   Alliance, therefore, requests that the Court authorize it to reject the Supply

 Agreement pursuant to section 365(a) of the Bankruptcy Code, effective as ofFebruary 22, 2019.

 Alliance has determined that the rejection of the Supply Agreement will not adversely impact the

 Debtors' other operations or their ability to continue providing a high standard of service to their

 customers.

           14.   Notice of this Motion has been given to (a) the Office of the United States

 Trustee;(b) counsel for HSBC Bank USA, National Association;(c) counsel to the Committee;

(d) Constellation; and (e) all parties filing Notices of Appearance and requests for papers in these

 Cases.

           15.   No previous motion for the relief sought herein has been made to this or any other

 Court.

           WHEREFORE,Alliance respectfully requests that the Court enter an Order, pursuant to

 section 365(a) of the Bankruptcy Code, authorizing it to reject the Supply Agreement, effective

 as of February 22, 2019, and granting such other and further relief as the Court deems just and

 proper.

 Dated: March 7,2019                           BOND,SCHOENECK &KING,PLLC
        Syracuse, New York
                                       By:          c.~..~.~.~
                                               Stephen A. Donato, Bar Roll No. 101522
                                               Camille W. Hill, Bar Roll No. 501876
                                               Andrew S. Rivera, Bar Roll No. 700712
                                               Office and Post Office Address:
                                               one Lincoln Center
                                               Syracuse, New York 13202
                                               Tel:(315)218-8000
                                               Fax:(315)218-8100
                                               Email: sdonato(a~bsk.com
                                                       chill(c~bsk.com
                                                       arivera(a,bsk.com

                                               Counsel to the Debtors and Debtors in Possession



                                                  5
